*401OPINION.
MoRRis:
Several questions pertaining to the year 1917 are raised by the petition, but the Commissioner, according to the deficiency letter, has found neither an overassessment nor a deficiency for that year. We are, therefore, without jurisdiction.
The auxiliary safes and police signalling system, the cost of which the taxpayer claims is deductible in 1919, 1920, and 1921, have not been shown to have been items of current expense. The safes are used by depositors for the purpose of accumulating small savings. Some of them have gone through the process of being filled, opened, and reissued for many years. The police signalling system, during the taxable years in question, served the purpose for which it was installed. . The slight reduction in its utilization was occasioned by the removal of a few push buttons, which were so located as to be conducive to the sending of false alarms.
The deduction of the balance of the taxpayer’s investment in the bonds of the Nestor Lumber Co. is disallowed, as the bonds were not proven to have been worthless in 1919.